SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2011 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Declaration of Commerciality for Guará Area Rio de Janeiro, December 29, 2011 – Petróleo Brasileiro S.A. – Petrobras, as operator of the consortium of Block BM-S-9, informed that it submitted today the Declaration of Commerciality for the Guará area to the National Petroleum, Natural Gas and Biofuels Agency (ANP). The new field will be called as Sapinhoá and the estimated total recoverable volume informed was 2.1 billion barrels of oil equivalent (boe). Sapinhoá is another giant field discovered in the Brazilian pre-salt layer and one of the biggest in the country, comprised of reservoirs with good quality oil (30º API). The consortium also submitted the final Evaluation Plan final report of the area. The Development Plan report will be submitted to the ANP in February 2012. The Declaration of Commerciality takes place following the execution of the Exploratory Evaluation Program in the area, which was conducted from the first drilled well in 2008. Four wells were drilled in the area, including one to get data about the reservoir. In addition, four formation tests were conducted in three of the wells and a five-month extended well test (EWT) in the discovery well. The EWT confirmed the excellent productivity of the discovery well. The flow was maintained throughout the entire test period and the test showed relevant information about the carbonate reservoirs for the optimization of the development plan. The Declaration of Commerciality for the field was anticipated by a year, considering that the deadline for the Evaluation Plan approved by the ANP was December 31, 2012. The exploratory success obtained in the area reaffirms the high potential of the pre-salt and signals a promising outlook for the Company’s output production growth and oil and natural gas reserves increase. Petrobras is the operator of Block BM-S-9, in partnership with BG Group (30%) and Repsol Sinopec Brasil (25%). www.petrobras.com.br/ri Para mais informações: PETRÓLEO BRASILEIRO S. A. – PETROBRAS Relacionamento com Investidores I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Tel.: 55 (21) 3224-1510 / 9-282-1540 Este documento pode conter previsões segundo o significado da Seção 27A da Lei de Valores Mobiliários de 1933, conforme alterada (Lei de Valores Mobiliários), e Seção 21E da lei de Negociação de Valores Mobiliários de 1934, conforme alterada (Lei de Negociação) que refletem apenas expectativas dos administradores da Companhia. Os termos “antecipa”, “acredita”, “espera”, “prevê”, “pretende”, “planeja”, “projeta”, “objetiva”, “deverá”, bem como outros termos similares, visam a identificar tais previsões, as quais, evidentemente, envolvem riscos ou incertezas previstos ou não pela Companhia. Portanto, os resultados futuros das operações da Companhia podem diferir das atuais expectativas, e o leitor não deve se basear exclusivamente nas informações aqui contidas. www.petrobras.com.br/ri Para mais informações: PETRÓLEO BRASILEIRO S. A. – PETROBRAS Relacionamento com Investidores I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Tel.: 55 (21) 3224-1510 / 9-282-1540 Este documento pode conter previsões segundo o significado da Seção 27A da Lei de Valores Mobiliários de 1933, conforme alterada (Lei de Valores Mobiliários), e Seção 21E da lei de Negociação de Valores Mobiliários de 1934, conforme alterada (Lei de Negociação) que refletem apenas expectativas dos administradores da Companhia. Os termos “antecipa”, “acredita”, “espera”, “prevê”, “pretende”, “planeja”, “projeta”, “objetiva”, “deverá”, bem como outros termos similares, visam a identificar tais previsões, as quais, evidentemente, envolvem riscos ou incertezas previstos ou não pela Companhia. Portanto, os resultados futuros das operações da Companhia podem diferir das atuais expectativas, e o leitor não deve se basear exclusivamente nas informações aqui contidas. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 29, 2011 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
